Order filed April 23, 2019




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-18-00201-CR
                                 ____________

                     ROBERTO GUITERREZ, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 177th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1497729

                                   ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of the following SEALED
exhibits State's Exhibits 15, a CD and State’s Exhibits 16 through 37,
photographs.
      The clerk of the 177th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibits 15, a CD and State’s Exhibits 16 through 37,
photographs, on or before May 3, 2019. The Clerk of this court is directed to
receive, maintain, and keep safe this original exhibit; to deliver it to the justices of
this court for their inspection; and, upon completion of inspection, to return the
original of State's Exhibits 15, a CD and State’s Exhibits 16 through 37,
photographs, to the clerk of the 177th District Court.



                                               PER CURIAM